
	

113 HR 2336 IH: To direct the Secretary of Agriculture to convey lands of the former Fort Bayard Military Reservation in Grant County, New Mexico, to the village of Santa Clara, the city of Bayard, or the county of Grant in that State, in tracts of not less than 40 acres, and at market price at its present state of use as agricultural grazing lands as determined by the Secretary, for business and community development, and for other purposes.
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2336
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2013
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To direct the Secretary of Agriculture to convey lands of
		  the former Fort Bayard Military Reservation in Grant County, New Mexico, to the
		  village of Santa Clara, the city of Bayard, or the county of Grant in that
		  State, in tracts of not less than 40 acres, and at market price at its present
		  state of use as agricultural grazing lands as determined by the Secretary, for
		  business and community development, and for other purposes.
	
	
		1.Conveyance of land, former
			 Fort Bayard Military Reservation, Grant County, New Mexico
			(a)In
			 generalSubject to this Act,
			 the Secretary of Agriculture shall convey the lands described in subsection (b)
			 to one or more eligible buyers for the purpose of business and community
			 development.
			(b)Land
			 describedThe lands to be conveyed under subsection (a) are the
			 following lands that were formerly part of the Fort Bayard Military
			 Reservation, Grant County, New Mexico, comprising approximately 1,499 acres,
			 and are situated in sections:
				
					Township 17 South, Range 12 West, New Mexico Principal
				Meridian.
					 Section 30, all within the former Fort Bayard
				Military Reservation (31 acres more or less).
					 Section 31, all within the former Fort Bayard
				Military Reservation (155 acres more or less). 
					Township 17 South, Range 13 West, New Mexico Principal
				Meridian. 
					Section 34, all within the former Fort Bayard Military
				Reservation (584 acres more or less). 
					Section 35, all within the former Fort Bayard Military
				Reservation less lands conveyed under other Federal authorities to the Village
				of Central (Santa Clara), and the State of New Mexico (216 acres more or
				less).
					Section 36, all within the former Fort Bayard Military
				Reservation (513 acres more or less). 
			(c)Eligible
			 buyersFor the purposes of
			 this Act, eligible buyers are the village of Santa Clara, the city of Bayard,
			 and the county of Grant in the State of New Mexico.
			2.ConditionsIn making the conveyance under section 1,
			 the Secretary of Agriculture—
			(1)shall sell the
			 land in tracts of not less than 40 acres;
			(2)shall require as consideration for the land
			 the market price of the land in its present state of use as agricultural
			 grazing lands as determined by the Secretary;
			(3)shall protect all
			 valid existing rights;
			(4)shall reserve
			 easements for existing facilities such as roads, telephone lines, pipelines,
			 electric power transmission lines, or other facilities or improvements in
			 place;
			(5)shall reserve such
			 easements for roads as the Secretary of Agriculture finds necessary to assure
			 access to lands of the United States or to meet public needs; and
			(6)may contain such
			 additional terms, conditions, reservations, and restrictions as may be
			 determined by the Secretary of Agriculture to be necessary to protect the
			 interests of the United States.
			3.Approval of all
			 parties required for conveyanceThe Secretary of Agriculture shall not make
			 a conveyance under this Act to any one of the eligible buyers, without written
			 approval of the two nonacquiring eligible buyers.
		4.Historic or
			 prehistoric sitesIf historic
			 or prehistoric cultural properties are located upon the lands to be conveyed
			 under section 1, the Secretary of Agriculture shall be responsible for the
			 costs and recovery of these sites and shall do so in a timely manner so as not
			 to unduly restrict future use of the selected lands by the acquiring party. The
			 Secretary may, at the Secretary’s discretion, use a deed reservation to retain
			 historic or prehistoric properties in the ownership of the United States
			 instead of site recovery, if agreeable to the acquiring party.
		5.Sale of mineral
			 interests
			(a)Inclusion in
			 conveyanceUpon application
			 by the acquiring party, all the undivided mineral interest of the United States
			 in any parcel or tract sold pursuant to this Act shall be conveyed to the
			 acquiring party or its successor in title by the Secretary of the Interior. In
			 areas where the Secretary of the Interior determines that there is no active
			 mineral development or leasing, and that the lands have no mineral value, the
			 mineral interests covered by a single application shall be sold for a
			 consideration of $1. In other areas the mineral interests shall be sold at the
			 fair market value thereof as determined by the Secretary of the Interior after
			 taking into consideration such appraisals as the Secretary of the Interior
			 deems necessary or appropriate.
			(b)Administrative
			 costs
				(1)Deposit and
			 paymentEach application for
			 a conveyance to be made under this Act shall be accompanied by a nonrefundable
			 deposit to be applied to related administrative costs as determined by the
			 Secretary of the Interior. If the conveyance is made pursuant to an
			 application, the applicant shall pay to the Secretary of the Interior the full
			 administrative costs, less the deposit. If a conveyance is not made pursuant to
			 the application, the deposit shall constitute full satisfaction of such
			 administrative costs notwithstanding that the administrative costs exceed the
			 deposit.
				(2)DefinitionFor
			 the purposes of this section, the term administrative costs 
			 includes, in addition to other items, all costs that the Secretary of the
			 Interior determines are included in a determination of—
					(A)the mineral
			 character of the land in question; and
					(B)the fair market
			 value of the mineral interest.
					(c)Amounts paid
			 into TreasuryAmounts paid to the Secretary of the Interior under
			 this section shall be paid into the Treasury of the United States as
			 miscellaneous receipts.
			
